To support their application for rehearing, appellants, inter alia, assign as error the allowance of a fee of $50 to each of plaintiff's medical experts. They charge and argue that these fees are excessive in that the physicians all live in the City of Monroe, Louisiana, where the case was tried, and that trial consumed only one day. The reasons for affirming the trial court's ruling on this question are fully set out in our opinion. However, we did omit saying therein that the case was on trial two days and not one as erroneously alleged in the application for rehearing. Presumably, these witnesses were in attendance in Court both days. There is nothing in the record to indicate otherwise. We are pleased to supplement our reasons on the subject by referring to this material fact, as it was not our purpose nor intention to set a precedent whereby medical experts residing in the place where trial is had would be entitled to demand and receive $50 per day for attending Court and giving testimony as such. On this point, the case of Sam Diggins v. Salley  Ellis et al., 199 So. 442, decided by this Court in November 1940, is pertinent.
The application for rehearing is denied.